ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Renumber the second Claim 42 as Claim 43. 


EXAMINER COMMENT
Claims 1 and 13 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 4/1/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 16-18 and 27-28, directed to nonelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 29-41, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 29-41, directed to an invention that was non-elected without traverse.  Accordingly, claims 29-41 have been cancelled.

ALLOWED CLAIMS
	Claims 1-11, 13-24, 26-28, and 42-43 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a system and method for avoiding foam generation when extracting liquid from a vial.  The method comprises inserting a first needle having a hollow shaft through the penetrable and re-sealable stopper to dispose a distal end of the first needle adjacent to the bottom of the chamber, a second end of the first needle remaining open outside the chamber; inserting a second needle having a hollow shaft through the penetrable and re-sealable stopper to dispose a distal end of the second needle adjacent to the inner surface, a second end of the second needle 
Specifically, the first and second needles are provided by a needle base, wherein the needles are sized such that, upon insertion into the vial, the distal end of the first needle is disposed adjacent to the bottom of the chamber and the distal end of the second needle adjacent to the inner surface of the penetrable and re-sealable stopper.
The closest prior art is Fangrow (cited previously), which teaches an adapter system for transferring fluid from a vial, the adapter comprising a liquid transferring needle and a vent needle (Figs. 5, 6, 15A).  Although the vent and liquid-transferring lumens are disposed at different heights, both needles are disposed adjacent the vial stopper (Figures 13 and 15B).  Fangrow does not teach or suggest a system wherein first and second needles are provided on a needle base, wherein the needles are sized such that, upon insertion into the vial, the distal end of the first needle is disposed adjacent to the bottom of the chamber and the distal end of the second needle adjacent to the inner surface of the penetrable and re-sealable stopper. 
 	Although Fangrow teaches another embodiment wherein a conduit extends to a position adjacent the bottom of the vial (Figure 3), this configuration does not provide both lumens on a needle base.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Fangrow’s devices of Figures 5, 6, and 15A to . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781